DETAILED ACTION
This office action is responsive to communication(s) filed on 7/9/2020.
Any citation of the instant specification is as published in US Patent Application Publication 20220011930.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-20 are pending and are currently being examined.
Claims 1, 11 and 16 are independent.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph 87 recites “visual representation 500”, but it appears the applicant intended “visual representation [[500]] 501”
Appropriate correction is required.

Claim Objections
Claim 1, 11 and 16 are objected to because of the following informalities: 

Claim 1, 11 and 16:
These claims recite “one the display” within the limitation describing the function of generating a visual representation of values. Here, it appears the applicant intended “[[one]] on the display”.
Appropriate correction is required.

Claim 16:
Claim 16 also recites “with respect to time.”, wherein it appears the applicant intended “with respect to time;”

Claim Rejections - 35 USC § 112(b) or 112(2nd)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 14:
This claim recites “the operation”. There is insufficient antecedent basis for this phrase in the claim. For examination purposes, the examiner interprets as “an operation”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 and 9-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thwaites; Kurt et al. (hereinafter Thwaites – US 20170255192 A1).

Independent Claim 1:
	Thwaites teaches A subsea oil and gas operation analysis system, (subsea, ¶ 91; oil, ¶ 50; gas, ¶ 107) 
comprising:
a blowout preventer (performing actions on a BOP Stack, Abstract, among others)
instrumented with a plurality of sensing devices, 
the sensing devices generating respective measurements over time; (historically generated [over time] sensor data [measurements] is displayed, fig. 10 and ¶ 93)
a database storing data obtained from the measurements; (the system keeps and retrieves data for the BOP, see at least ¶ 83, so although the term “database” is not explicitly mentioned, it is implicitly stated, as such organized storage and use of data constitutes a “database” kept by and accessed by the system to display BOP system related information to the user)
a display comprising a user interface; (a graphical user interface is displayed on a screen, fig. 1 and ¶ 51)
at least one processing device having access to instructions that, when executed by the at least one processing device, cause the system to: (computing system include processors for processing of instructions stored in software storage devices, ¶ 8)
receive one or more user inputs via the user interface; (fig. 1:130,150,170 and ¶¶ 51-53)
determine a time range based on the one or more user inputs; (display of event timeline and related events log information after user selection, ¶ 17 and claims 14 and 42 [these are claims of Thwaites]; the display of the event timeline [time range] may be based on a “date ranges” filter and or “time ranges” filter, ¶¶ 92-93 and figs. 9-10; the display may be further modified based on input(s) received from the user operating “sliding time range] that the user wishes to see, ¶ 92 and fig. 9)
determine one or more data variables based on the one or more user inputs; (user selections received and information obtained/determined based on selections, ¶ 17 and claims 14 and 42 [these are claims of Thwaites]; the displaying of event information includes attributes [variables] and values that are provided [or ”played back”] to the users, ¶ 92.)
obtain, from the database, respective values of the one or more data variables corresponding to the time range; (information displayed is related to selection and information about events and a causal relationship between events and user actions. ¶ 17 and claims 14 and 42 [these are claims of Thwaites]; the display of the event timeline [time range] may be based on a “date ranges” filter and or “time ranges” filter, ¶¶ 92-93 and figs. 9-10; concerning “from the database”, the system keeps and retrieves data for the BOP, see at least ¶ 83, so although the term “database” is not explicitly mentioned, it is implicitly stated, as such organized storage and use of data constitutes a “database” kept by and accessed by the system to display BOP system related information to the user)
generate, [[one]] on the display, a visual representation of the values of the one or more data variables corresponding to the time range, the visual representation providing playback of the values of the one or more data variables synchronized with respect to time; (the event information variables] and values that are provided [or ”played back”] to the users in a visual visualization in a timeline [synchronized with respect to time] and tabular fashions, ¶ 92. Also see, inter alia, ¶ 17 and Claims 14-16 and 42-44 [these are claims of Thwaites]; the display may be based on a input(s) received from the user operating “sliding controls”, e.g., in order to select a time interval [time range] that the user wishes to see, ¶ 92 and fig. 9; the display of the event timeline [time range] may be based on a “date ranges” filter and or “time ranges” filter, ¶¶ 92-93 and figs. 9-10;)
and provide, via the display, a data playback control element, wherein playback of the values of the one or more data variables is controlled via received user manipulation of the data playback control element. (the display may be based on a input(s) received from the user operating “sliding controls” [data playback control element], e.g., in order to select a time interval [time range] that the user wishes to see, ¶ 92 and fig. 9; the user manipulation include selection of filter options, like “date ranges” filter and or “time ranges” filter, ¶¶ 92-93 and figs. 9-10)

Claim 2:
	The rejection of claim 1 is incorporated. Thwaites further teaches 
wherein the one or more user inputs includes a start time and an end time, 
and the time range is determined based on the start time and end time. (see double-ended slider 906, fig. 9., and the selection of time interval, which suggests start and end-time selections, and the interval is then displayed in tabular form [must be determined in order for display], based on the selection with the slider, ¶ 92)

Claim 3:
	The rejection of claim 1 is incorporated. Thwaites further teaches
wherein the one or more user inputs includes a selection of an event from a list of available events, (filter options include individual “event types” [available events], wherein the filter options are listed [list of] within their individual filter option groups, namely “Date ranges”, “Affected Systems”, and “event types, in section 902, see ¶ 92 and fig. 9:902. Although the location of the “Event Types” option group, including the group title and individual options, is not discernable in fig. 9:902, it completely discernable that all filter groups’ options are displayed as list items. This is discernable based on the group titles [not within rectangular border], and individual options listed below each group title, and shown bounded by individual rectangles) 
and the time range is determined based on the selected event. (a timeline is displayed at least partially based on selected event type filter, ¶ 92)

Claim 4:
	The rejection of claim 3 is incorporated. Thwaites further teaches wherein the one or more data variables are automatically determined based on the selected event. (the attributes and values displayed depend on the selected filters, which may include event type, ¶ 92)

Claim 5:
	The rejection of claim 1 is incorporated. Thwaites further teaches wherein the one or more data variables include the measurements generated by at least some of the plurality of sensing devices. (historically generated sensor data is displayed, such as pressure/temperature logs, fig. 10 and ¶ 93.)

Claim 6:
	The rejection of claim 1 is incorporated. Thwaites further teaches wherein at least some of the one or more data variables are calculated based on measurements generated by at least some of the plurality of sensing devices. (alarm field/parameters information are generated/calculated and displayed to the user, ¶¶ 110-111, the alarms are triggered by sensors, ¶ 107)

Claim 7:
	The rejection of claim 1 is incorporated. Thwaites further teaches wherein the data playback control element includes a slider movable between a beginning of the time range and an end of the time range, wherein playback of the values of the one or more data variables is controlled by the position of the slider. (fig. 9:906 and ¶ 92, sliding controls with start and end portions)

Claim 9:
	The rejection of claim 1 is incorporated. Thwaites further teaches wherein the one or more data variables include one or more of a state of a component of the blowout preventer, a state of an operation, or a sensor measurement. (display component states, ¶ 19; display state of a diagnostic state, ¶ 20; display pressure and temperature, ¶ 17, which are collected via pressure and temperature sensors, ¶¶ 67 and 93)

Claim 10:
	The rejection of claim 1 is incorporated. Thwaites further teaches wherein the instructions, when executed by the at least one processing device, further cause the system to:
determine a second time range based on the one or more user inputs; (a first time/date range filter is selected and then a second time range is selected using sliding control 906, ¶¶ 92-93 and figs. 9-10)
obtain, from the database, respective values of the one or more data variables corresponding to the second time range; 
and generate, on the display, a visual representation of the values of the one or more data variables corresponding to the second time range, (when the second time range is selected using sliding control 906, the information is displayed [necessarily “generated”] for the user based on the sliding control selection, ¶¶ 92 and fig. 9)
the visual representation of the values of the one or more data variables corresponding to the second time range stacked with the visual representation of the values of the one or more data variables corresponding to the time range. (the first date range [filter] results in the displaying of the corresponding variables of the timeline as indicated at 904, and the second data range selected with the sliding control results in the displaying of the corresponding variables of the timeline as shown indicated at 908; such displaying of 904 and 908 are “stacked” as 904 is displayed together and above 908)

Independent Claim 11: 
Thwaites teaches A subsea oil and gas operation analysis system, (subsea, ¶ 91; oil, ¶ 50; gas, ¶ 107)
comprising:
a database storing data generated based on measurements (the system keeps and retrieves data, see at least ¶ 83, so although the term “database” is not explicitly mentioned, it is implicitly stated, as such 
made by a plurality of sensing devices implements on a blowout preventer; (BOP can be selected to be controlled, ¶ 9; a selected system may include sensors that are monitored and controlled, ¶ 76)
a display comprising a user interface; (a graphical user interface is displayed on a screen, fig. 1 and ¶ 51)
at least one processing device having access to instructions that, when executed by the at least one processing device, cause the system to: (computing system include processors for processing of instructions stored in software storage devices, ¶ 8)
receive one or more user inputs via the user interface; (fig. 1:130,150,170 and ¶¶ 51-53)
determine a time range based on the one or more user inputs; (display of event timeline and related events log information after user selection, ¶ 17 and claims 14 and 42 [these are claims of Thwaites]; the display may be based on a input(s) received from the user operating “sliding controls”, e.g., in order to select a time interval [time range] that the user wishes to see, ¶ 92 and fig. 9; the display of the event timeline [time range] may be based on a “date ranges” filter and or “time ranges” filter, ¶¶ 92-93 and figs. 9-10;)
determine one or more data variables based on the one or more user inputs; (user selections received and information obtained/determined 
obtain, from the database, respective values of the one or more data variables corresponding to the time range; (information displayed is related to selection and information about events and a causal relationship between events and user actions. ¶ 17 and claims 14 and 42 [these are claims of Thwaites]; the display may be based on a input(s) received from the user operating “sliding controls”, e.g., in order to select a time interval [time range] that the user wishes to see, ¶¶ 92-93 and figs. 9-10; concerning “from the database”, the system keeps and retrieves data for the BOP, see at least ¶ 83, so although the term “database” is not explicitly mentioned, it is implicitly stated, as such organized storage and use of data constitutes a “database” kept by and accessed by the system to display BOP system related information to the user)
generate, [[one]] on the display, a visual representation of the values of the one or more data variables corresponding to the time range, the visual representation providing playback of the values of the one or more data variables synchronized with respect to time; (the event information includes attributes [variables] and values that are provided [or ”played back”] to the users in a visual visualization in a timeline [synchronized with respect to time] and tabular fashions, ¶¶ 92-93. Also see, inter alia, ¶ 17 and Claims 14-16 and 42-44 [these are claims of Thwaites]; the display may be based on a input(s) received from the user operating “sliding time range] that the user wishes to see, ¶¶ 92-93 and figs. 9-10)
and provide, via the display, a data playback control element, wherein playback of the values of the one or more data variables is controlled via received user manipulation of the data playback control element. (the display may be based on a input(s) received from the user operating “sliding controls” [data playback control element], e.g., in order to select a time interval [time range] that the user wishes to see, ¶¶ 92-93 and figs. 9-10)

Claim 12:
	The rejection of claim 11 incorporated. Thwaites further teaches
wherein the one or more user inputs includes a selection of an event from a list of available events, (filter options include individual “event types” [available events], wherein the filter options are listed [list of
and the time range is determined based on the selected event. (a timeline is displayed at least partially based on selected event type filter, ¶ 92)

Claim 13:
	The rejection of claim 12 is incorporated. Thwaites further teaches wherein the one or more data variables are automatically determined based on the selected event. (the attributes and values displayed depend on the selected filters, which may include event type, ¶ 92)

Claim 14:
	The rejection of claim 11 is incorporated. Thwaites further teaches wherein the one or more data variables include one or more of a state of a component of the blowout preventer, a state of an operation, or a sensor measurement. (display component states, ¶ 19; display state of a diagnostic state, ¶ 20; display pressure and temperature, ¶ 17, which are collected via pressure and temperature sensors, ¶¶ 67 and 93)

Claim 15:
	The rejection of claim 11 is incorporated. Thwaites further teaches wherein the instructions, when executed by the at least one processing device, further cause the system to:
determine a second time range based on the one or more user inputs; (a first time/date range filter is selected and then a second time range is selected using sliding control 906, ¶¶ 92-93 and figs. 9-10)
obtain, from the database, respective values of the one or more data variables corresponding to the second time range; (when the second time range is selected using sliding control 906, the information is displayed [necessarily “obtained”] for the user based on the sliding control selection, ¶¶ 92 and fig. 9)
and generate, on the display, a visual representation of the values of the one or more data variables corresponding to the second time range, (when the second time range is selected using sliding control 906, the information is displayed [necessarily “generated”] for the user based on the sliding control selection, ¶¶ 92 and fig. 9)
the visual representation of the values of the one or more data variables corresponding to the second time range stacked with the visual representation of the values of the one or more data variables corresponding to the time range. (the first date range [filter] results in the displaying of the corresponding variables of the timeline as indicated at 904, and the second data range selected with the sliding control results in the displaying of the corresponding variables of the timeline as shown indicated at 908; such displaying of 904 and 908 are “stacked” as 904 is displayed together and above 908)

Independent Claim 16:
Thwaites teaches A method for subsea oil and gas operation analysis, comprising: (subsea, ¶ 91; oil, ¶ 50; gas, ¶ 107)
receiving measurements (historically generated sensor data [measurements] is displayed, fig. 10 and ¶ 93, so these measurements are necessarily received for storage on display) 
from a plurality of sensing devices instrumented on a blowout preventer, (historically generated sensor data [measurements] is displayed [received], fig. 10 and ¶ 93; BOP [blowout preventer] can be selected to be controlled, ¶ 9; a selected system may include sensors that are monitored and controlled, ¶ 76)
the measurements generated by the plurality of sensing devices over time; (historically generated [generated…over time] sensor data [measurements] is displayed [received], fig. 10 and ¶ 93)
storing the measurements in a database; (the system keeps and retrieves data for the BOP, see at least ¶ 83, so although the term “database” is not explicitly mentioned, it is implicitly stated, as such organized storage and use of data constitutes a “database” kept by and accessed by the system to display BOP system related information to the user)
providing a data playback interface to a client device, 
wherein the data playback interface includes one or more user input elements and a data playback control element; (e.g., destructive function confirmation options and filter options [one or more user input elements], ¶¶ 13, 92-93; and displaying information may be based on a input(s) received from the user operating “sliding controls” [data playback control element], e.g., in order to select a time interval that the user wishes to see, ¶¶ 92-93 and figs. 9-10)
determining a time range based one or more inputs into the data playback interface; (displaying information may be based on a input(s) received from the user operating “sliding controls”, e.g., in order to select a time interval [time range] that the user wishes to see, ¶¶ 92-93 and figs. 9-10)
determine one or more data variables selected from a plurality of data variables based the one or more inputs; (user selections [inputs] received and information obtained/determined based on selections, ¶ 17 and claims 14 and 42 [these are claims of Thwaites]; the displaying of event information includes attributes [variables] and values that are provided [or ”played back”] to the users, ¶ 92.)
retrieve, from the database, respective values of the one or more data variables corresponding to the time range; (information displayed [retrieved] is related to selection and information about events and a causal relationship between events and user actions. ¶ 17 and claims 14 and 42 [these are claims of Thwaites]; the display may be based on a input(s) received from the user operating “sliding controls”, e.g., in order to time range] that the user wishes to see, ¶¶ 92-93 and figs. 9-10; concerning “from the database”, the system keeps and retrieves data for the BOP, see at least ¶ 83, so although the term “database” is not explicitly mentioned, it is implicitly stated, as such organized storage and use of data constitutes a “database” kept by and accessed by the system to display BOP system related information to the user)
generate, [[one]] on the display, a visual representation of the values of the one or more data variables corresponding to the time range, the visual representation providing playback of the values of the one or more data variables synchronized with respect to time; (the event information includes attributes [variables] and values that are provided [or ”played back”] to the users in a visual visualization in a timeline [synchronized with respect to time] and tabular fashions, ¶¶ 92-93 . Also see, inter alia, ¶ 17 and Claims 14-16 and 42-44 [these are claims of Thwaites]; the display may be based on a input(s) received from the user operating “sliding controls”, e.g., in order to select a time interval [time range] that the user wishes to see, ¶¶ 92-93 and figs. 9-10)
receive user manipulation of the data playback control element; (the display may be based on a input(s) received from the user operating “sliding controls”, e.g., in order to select a time interval [time range
and display the values according to the user manipulation. (the display may be based on a input(s) received from the user operating “sliding controls”, e.g., in order to select a time interval [time range] that the user wishes to see, ¶¶ 92-93 and figs. 9-10)

Claim 17:
	The rejection of claim 16 is incorporated. Thwaites further teaches
further comprising: receiving a start time and an end time entered into the user interface; (see double-ended slider 906, fig. 9, and the selection of time interval, which suggests receiving start and end-time selections, ¶ 92)
and determining the time range based on the start time and the end time. (see double-ended slider 906, fig. 9., and the selection of time interval, which suggests start and end-time selections, and the interval is then displayed in tabular form [must be determined in order for display], based on the selection with the slider, ¶ 92)

Claim 18:
	The rejection of claim 16 is incorporated. Thwaites further teaches further comprising:
receiving an event selected at the user interface; 
and determining the time range based on the event. (selection of a date range [filter] results in the displaying of the corresponding variables of the timeline as indicated at 904)

Claim 19:
	The rejection of claim 16 is incorporated. Thwaites further teaches further comprising:
receiving an event selected at the user interface; (selection of a date range [filter] results in the displaying of the corresponding variables of the timeline as indicated at 904)
and determining the one or more data variables based on the event. (selection of a date range [filter] results in the displaying of the corresponding variables of the timeline as indicated at 904)

Claim 20:
	The rejection of claim 16 is incorporated. Thwaites further teaches further comprising:
determine a second time range based on the one or more user inputs; (a first time/date range filter is selected and then a second time range is selected using sliding control 906, ¶¶ 92-93 and figs. 9-10)
obtain, from the database, respective values of the one or more data variables corresponding to the second time range; (when the second time range is selected using sliding control 906, the information is displayed 
and generate, on the display, a visual representation of the values of the one or more data variables corresponding to the second time range, (when the second time range is selected using sliding control 906, the information is displayed [necessarily “generated”] for the user based on the sliding control selection, ¶¶ 92 and fig. 9)
the visual representation of the values of the one or more data variables corresponding to the second time range stacked with the visual representation of the values of the one or more data variables corresponding to the time range. (the first date range [filter] results in the displaying of the corresponding variables of the timeline as indicated at 904, and the second data range selected with the sliding control results in the displaying of the corresponding variables of the timeline as shown indicated at 908; such displaying of 904 and 908 are “stacked” as 904 is displayed together and above 908)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thwaites (US 20170255192 A1), as applied to claim 1 above, and further in view of Crowder; William Rory (hereinafter Crowder – US 20090006271 A1).

Claim 8:
	The rejection of claim 1 is incorporated. Thwaites further teaches wherein the visual representation of the values includes respective graphs of the one or more data variables superimposed with each other. (various data is displayed on graphs, ¶¶ 78 and 93-94)
Thwaites does not appear to expressly teach that the graphed data variables are superimposed with each other. 
However, Crowder teaches/suggests that the graphed data variables are superimposed with each other (graph for superimposed variables, ¶¶ 34 and 107 and fig. 10). 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Thwaites wherein the graphed data variables are superimposed with each other, as taught/suggested by Crowder.
One would have been motivated to make such a combination in order to generate highly intuitive views of inter-relationships between variables (Crowder, ¶ 34).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Below is a list of these references, including why they are pertinent:
Gutierrez; Jose et al. US 10539010 B2, pertinent for disclosing computer user interfaces to allow an operator to monitor conditions within a subsea BOP (blowout preventer). See Abstract and cols. 3:28-34 and 4:65-66
Andresen; Per Arild et al. US 10301923 B2, pertinent for disclosing user interfaces providing feedback to users for monitoring and managing drilling operations at a well site. (Abstract).
Jim Mckay; Clayton Simmons; Tony Hogg; Gavin Starling; Mike Doty; Allen Pere (Blowout Preventer (BOP) Health Monitoring,  https://doi.org/10.2118/151182-MS, 2012), pertinent for disclosing development process for a BOP dashboard and potential benefits, challenges, and lessons learned associated with implementing a BOP monitoring system (Abstract and Pages 1-11).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537. The examiner can normally be reached Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L. Bashore can be reached on (571) 272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gabriel Mercado/Examiner, Art Unit 2175                                                                                                                                                                                                        

/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175